Title: To George Washington from John Laurens, 11 April 1781
From: Laurens, John
To: Washington, George


                        
                            My dear General
                            Passy near paris 11th April 1781.
                        
                        Not to trouble Your Excellency with a detail of writings, conferences, attendances and importunities, I pass
                            at once to the result as communicated to me by the Count de Vergennes—It is His most Christian Majestys determination, to
                            guarantee a loan of ten millions of livres to be opened in Holland in favour of the United States—in addition to the
                            gratuitous gift of six millions granted before my arrival—and four millions appropriated for the payment of bills of
                            exchange drawn by Congress—The Value of Clothing, Ordnance, and military stores, of which articles I have delivered an
                            estimate reduced in proportion to the quantities already obtained and forwarded by Doctor Franklin—is to be deducted from
                            the six millions.
                        The distance of the manufactoring towns from the sea, renders it impossible to procure the woolen cloths at a
                            short notice—the marine department which the Marquis de la fayette imagined from the similarity of Uniforms might be able
                            to give us some assistance, has no reserve stores of this kind—the different Regiments in the land service provide their
                            own Clothing—so that there will be unavoidable difficulties and delays in procuring the quantity demanded.
                        I am using my utmost efforts to prevail upon the Ministers, to advance the ten millions from the treasury of
                            France, and avail themselves of the proposed loan in Holland for replacing the sum—this arrangement it appears to me can
                            be attended with no possible inconvenience to the finances of France, and I need not add to Your Excellency how invaluable
                            this gain of time will be to America—I shall likewise endeavour to negotiate the Ordnance and other military effects, that
                            may be supplied from the Kings Arsenal on credit, to economise as much as possible of the six millions. The Marquis de
                            Castries has promised to make immediate arrangements for forwarding the supplies—and has renewed his assurances that a
                            naval Superiority will exist on the American Coast, the ensuing Campaign—but there are not those
                            dispositions made for maintaining it that the success of the common cause demands—and I am sorry to
                            inform Your Excellency that the Ministry do not seem to approve of the siege of New York as an operation for the ensuing
                            Campaign—What may be the effect of farther and more particular conferences on the subject I cannot determine.
                        Inclosed Your Excellency will receive Extracts of Letters intercepted in a packet bound from Falmouth to New
                            York—they were communicated to me by the Marquis de Castries, but do not appear to have made that impression on him and
                            the rest of the ministry, which was reasonably to be expected.
                        It mortifies me much not to be able to announce to your Excellency the day of my departure from this Country.
                            it is impossible to express the impatience which I feel to return to my military function—and to have opportunities of
                            proving to Your Excellency that I am unalterably with the profoundest veneration and most tender attachment Your
                            Excellency’s faithful Aid
                        
                            John Laurens.
                        
                        
                            I must trouble Your Excellency to present my Respects to Mrs Washington—my love to the Marquis de la
                                fayette Col. Hamilton and the rest of the family.
                        

                    